— Order unanimously affirmed, without costs. Memorandum: We affirm for the reasons stated in the Court of Claims. Since the court’s decision, we have held that the amendment to the Court of Claims Act (§ 10, subd 6, as amd by L 1976, ch 280) is inapplicable to a claim when the time within which the court could have exercised its discretion to allow late filing of that claim under the previous statute had elapsed prior to the effective date of the amendment (Fuoco v State of New York, 64 AD2d 1030; see Sessa v State of New York, 63 AD2d 334). (Appeal from order of Court of Claims — late claim.) Present — Cardamone, J. P., Hancock, Jr., Schnepp, Callahan and Witmer, JJ.